Judgment as against defendant Triest Contracting Corporation unanimously affirmed, with costs. That part of the judgment dismissing the complaint as against the city of New York is reversed on the law and a new trial granted, with costs to plaintiff, appellant, to abide the event, on the ground that it was a question of fact as to whether the city was negligent in respect to the barricade erected on Hillside avenue around the ventilating shaft leading down to the subway construction, on the authority of Giglio v. New York Telephone Co. (238 App. Div. 503); Metzroth v. City of New York (241 N. Y. 470), and Hirsch v. Schwartz & Cohn (256 id. 7). Lazansky, P. J., Young, Hagarty, Seudder and Davis, JJ., concur.